Citation Nr: 1727632	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with anxiety.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966 and from May 1975 to August 1975, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that increased the disability rating for PTSD with anxiety to 50 percent, effective August 29, 2008.  The Veteran timely appealed for an increased rating.

In September 2014, the Veteran testified during a video conference hearing before the undersigned.  In November 2014, the Board remanded the matters for additional development. 

In June 2016, the Board characterized the issues on appeal so as to include a claim for entitlement to TDIU; the matters were again remanded for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to suspiciousness, anxiety, impaired judgment, disturbances of motivation and mood, social isolation, and difficulty in establishing and maintaining effective work and social relationships; total occupational and social impairment due to such symptoms on par with the level contemplated at the 100 percent level are not manifested.

2.  Service connection is in effect for PTSD, rated as 70 percent disabling; for Parkinson's disease, rated as 30 percent disabling; for chronic left shoulder disability, rated as 20 percent disabling; for tinnitus, rated as 10 percent disabling; and for a bilateral hearing loss disability and a left shoulder scar, each rated as 0 percent (noncompensable) disabling.   

3.  The Veteran has not worked full-time since 2004; he reportedly has work experience as a laborer. 

4.  The combined effect of service-connected disabilities is shown to be of such a nature or severity to prevent the Veteran from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  Throughout the rating period, the criteria for a 70 percent, but no higher, disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a September 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of increased ratings, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

On August 29, 2008, the Veteran filed a claim for an increased disability rating.  Service connection has been established for PTSD with anxiety.  The RO evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders, for the rating period from August 29, 2008.

Rating Criteria

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.
	
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Evaluation 

Historically, the Veteran first contacted VA for mental health services in 2006.  Records show that the Veteran participated in individual psychotherapy sessions, medication management with psychiatry, ten sessions of anger management group, ten sessions of PTSD psycho-education group, and ten sessions of cognitive behavioral therapy group.  

In March 2008, the Veteran reported experiencing nightmares since the Vietnam War; and reported that he did not trust new people, that he did not like to be in crowds, and that he had a lot of anger toward the government.  While he never felt overly suicidal, he believed that some actions earlier in life were purposely self-punishing; and that he purposely put himself in situations in which he could get hurt or killed.  Specifically, he reported frequent physical altercations following discharge from active service.  With regard to combat exposure, the Veteran reported that not a day goes by where he did not think of Vietnam in some capacity.  He also reported difficulty sleeping due to his Vietnam experiences; and admitted being emotionally detached and disconnected from others, including his current wife of 21 years.  A March 2008 examiner indicated that global assessment of functioning (GAF) scores have ranged from 51 to 55.

As noted above, the Veteran filed a claim for an increased disability rating on August 29, 2008.
  
Mental status examination in October 2008 revealed that the Veteran's mood was anxious, and his affect was appropriate.  His speech was clear, coherent, and relevant with normal reaction time.  His mood was anxious, and his affect was appropriate.  The Veteran denied any auditory or visual hallucinations; he was able to maintain personal hygiene and do basic activities of daily living.  His memory and concentration were intact.  There were no obsessive or ritualistic behaviors noted.  Although he had completed PTSD education groups and anger management groups, he continued to have anxiety and anger outbursts and sleep impairment.

Also in October 2008, the Veteran reported feelings of anger and becoming more aggravated with the current war.  He described his combat experience as demeaning and demoralizing, and reported feeling worthless at times and becoming very detached from others.  He tended to isolate himself so that he would not have to deal with people.  He did maintain contact with his children, and reported being in a third marriage.  He also worked ten-to-fifteen hours a week in construction, and was involved in renovating old buildings.  The Veteran reported having a good relationship with his employer.  He denied any suicidal or homicidal thoughts, ideas, plans, or intent.  A GAF score of 55 was assigned.

In February 2010, the Veteran's current wife reported that she had to remind the Veteran to wash and shave, and to keep up his appearance.

In May 2010, the Veteran testified that he did not go to social functions, and that the people he associated with were combat Veterans.  He also testified that he took three different medications.  

The report of a September 2010 VA examination reflects that the Veteran continued to have re-experiencing symptoms daily of combat service; and had problems with nightmares at night and intrusive recollections during the day.  He reportedly talked with another Vietnam Veteran on occasion, and had limited interactions with other people.  He reported becoming increasingly isolated and avoiding others.  He avoided large crowded spaces, and had a sense of numbing of emotion in his feelings toward others.  He was very hypervigilant in public and remained irritable and angry.  His affect was blunted on mental status examination, and the Veteran showed little emotion.  His mood was described as anxious.  His thoughts were organized and goal directed.  There were no hallucinations or delusions, and no suicidal or homicidal ideation.  The Veteran was alert, and his cognition was grossly intact.  The September 2010 examiner opined that the Veteran's symptoms appeared to be mildly worse, and that the Veteran had moderate-to-severe psychosocial dysfunction.  His interactions appeared more limited, and he became more isolative over the past couple of years.  A GAF score of 50 was assigned.
  
VA treatment records show ongoing depression in May 2013, and a GAF score of 45 in 2013 and in 2014.

The report of a December 2014 VA examination reflects that the Veteran had been diagnosed with chronic PTSD, and that he thought about his Vietnam combat experiences every day and dreamt about them once a month.  He was able to tolerate medication.  He lived in his own home with his wife and had children and grandchildren from previous marriages, but without contact.  The Veteran reported that his son died two years ago from cancer, which was hard on him.  The Veteran stayed to himself and had difficulty with crowds.  He slept four hours at night, and reported depressed mood and anxiety.

Mental status examination in December 2014 revealed an appropriate affect and depressed mood.  The Veteran was cooperative.  His speech was clear and coherent, and relevant with normal reaction time.  There was no impairment of thought process or communication.  Memory and concentration were good.  No suicidal or homicidal ideas were noted.

The December 2014 examiner summarized the Veteran's impairment level due to PTSD as occupational and social impairment with reduced reliability and productivity.  The Veteran's current symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  No other mental disorder was diagnosed.

More recent VA records show that a GAF score of 45 was assigned in November 2015, in February 2016, and in March 2016.

VA records, dated in August 2016, show reports of ongoing stress and continuing symptoms of PTSD, which included hypervigilance and fears.  Mental status evaluation in August 2016 revealed that the Veteran's appearance was adequate; his behavior and speech were fair; and his affect and mood were serious. His thought content and process revealed no gross psychosis.  His perception was intact.  The Veteran was alert and oriented times three.  He denied the presence of suicidal thoughts, plans or intents, or homicidal intent.  A GAF score of 45 was assigned.

In September 2016, a VA staff psychiatrist reviewed the Veteran's medical records and found that the Veteran had disturbances of motivation and mood, anxiety, chronic sleep impairment, and panic attacks.  While the VA psychiatrist opined that the Veteran could not serve in any position requiring frequent or prolonged contact with the general public due to severe anxiety, his PTSD symptoms did not affect his ability to hold gainful employment under minimal stress and supervision.  The VA staff psychiatrist also found that the Veteran's impairment level met the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition) criterion for PTSD, which had non axial documentation of diagnosis. 

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, the GAF scores assigned during the rating period range from 55 to 45.  A GAF score of 55 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); and is indicative of moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 45 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); and is indicative of serious impairment in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran's manifestations of PTSD have included suspiciousness, sleep impairment, impaired judgment, disturbances of motivation and mood, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  At least one examiner has indicated caution due to the Veteran's ongoing severe anxiety and psychosocial dysfunction.  Here, the severity and frequency of such symptoms demonstrate that they are to a degree as those contemplated by a 70 percent disability rating.  A 70 percent rating is on par with the level of the Veteran's isolation and emotional numbness.  Such symptoms have been noted throughout the rating period, and would certainly affect the Veteran's ability to establish and maintain effective relationships.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for a 70 percent disability rating throughout the rating period.  

However, the Board notes that, for the applicable rating period, the Veteran's disability picture is not reflective of total occupational and social impairment due to the types of symptoms contemplated by the regulation.  Symptoms causing such impairment are not on par with the level contemplated by those found at the total rating level.  For example, that level contemplates total impairment due to exhibiting grossly inappropriate behavior, persistent delusions, or memory loss of such severity that the person does not remember his or her own name.  Furthermore, it speaks to persistent danger of hurting self or others.  While the Veteran is certainly isolating himself and his affect is blunted, his behavioral manner does not require medical attention such as contemplated by the total level.  

As to the Veteran's social impairment, the Board observes that the Veteran is often isolated and has difficulty establishing and maintaining relationships.  But the evidence demonstrates that he is not totally isolated.  He maintains a sufficient relationship with his third wife.  He was alert to the interview situation and in contact with reality, and oriented in all spheres.  This required some level of ability to function in society that is more than the total impairment contemplated by the total rating criteria. 

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms during the rating period are not on par with the level of severity contemplated by the total rating criteria.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD meets the requirements for a 70 percent disability rating throughout the rating period.

Disability Ratings

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Here, VA received the Veteran's increased rating claim, which includes a TDIU, on August 29, 2008.

In this case, the Veteran has completed four years of high school education, and has had no additional education or training.  He reportedly last worked as a laborer full-time approximately in 2004.

Service connection is in effect for PTSD, now rated as 70 percent disabling; for Parkinson's disease, rated as 30 percent disabling; for chronic left shoulder disability, rated as 20 percent disabling; for tinnitus, rated as 10 percent disabling; and for a bilateral hearing loss disability and a left shoulder scar, each rated as 0 percent (noncompensable) disabling.  Hence, the threshold percentage requirements for consideration of a TDIU clearly are met.

The remaining issue, then, is whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.
	
The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The report of a March 2008 VA examination reflects that the Veteran was hired by an automobile company following his discharge from active service; however, the Veteran worked one day and walked out.  He was unable to work inside.  Since then he worked several jobs outdoors, and his longest employment was in construction.  The Veteran reported working twenty-plus hours per week for the past eleven years renovating a building.  He admitted to being fired from a couple of jobs for "doing things my way."

The report of a December 2014 VA examination reflects that the Veteran has walked daily between two and seven miles.  He last worked eight years ago and retired at age 62.

As noted above, a VA staff psychiatrist opined in September 2016 that the Veteran's severe anxiety prevented him from serving in any position requiring frequent or prolonged contact with the general public; however, his PTSD did not affect his ability to hold gainful employment under minimal stress and supervision.

The report of a May 2017 VA examination reflects that the Veteran underwent a left total shoulder joint replacement, and suffered from intermediate degrees of residual weakness and pain and limitation of motion.  The examiner noted that the Veteran would have problems performing occupational tasks that involved lifting and carrying by the left hand.

The report of a May 2017 VA examination reflects that the Veteran was diagnosed with Parkinson's disease a few years ago, and that his symptoms were basically mild and did not impact his ability to work.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Significantly, the Board finds that the Veteran's shoulder limitations and severe anxiety causing psychosocial dysfunction have been corroborated by VA examiners.  We also note the impact of Parkinson's.

Here, the record tends to established that the combined impact of service connected disabilities renders this Veteran, with occupational experience limited to manual labor, to be unable to engage and retain substantially gainful employment.





ORDER

A 70 percent disability rating, but no higher, is granted for service-connected PTSD, subject to the regulations governing the award of monetary benefits.

The claim of entitlement to a TDIU is granted.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


